January 20, 2009

Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701

Ms. Erika M. Kane
Office of the Attorney General
PO Box 12548, Capital Station
Austin, TX 78711-2548

Mr. E. Lee Parsley
221 West 6th Street, Suite 2000
Austin, TX 78701
Ms. Allyson Newton Ho
Morgan, Lewis & Bockius LLP
1000 Louisiana St., Suite 4200
Houston, TX 77002-5006

Ms. Jennifer S. Riggs
Riggs & Aleshire, P.C.
700 Lavaca Street, Suite 920
Austin, TX 78701

RE:   Case Number:  08-0485
      Court of Appeals Number:  03-05-00620-CV
      Trial Court Number:  GN204022

Style:      TEXAS STATE BOARD OF PODIATRIC MEDICAL EXAMINERS, TEXAS
      PODIATRIC MEDICAL ASSOCIATION AND BRUCE A. SCUDDAY, D.P.M.
      v.
      TEXAS ORTHOPEDIC ASSOCIATION, TEXAS MEDICAL ASSOCIATION, AND ANDREW
      M. KANT, M.D.

Dear Counsel:

      Today the Supreme Court of Texas granted the Petitioner's Joint Motion
to Abate the Appeal and issued the enclosed abatement order  in  the  above-
referenced case.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Jeffrey D. Kyle      |
|   |Mr. Ronald Lynn Beal     |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |